In an action to recover damages for personal injuries, the appeal is from an order of the Supreme Court, Kings County (Dowd, J.), dated August 15, 1989, which granted the motion of the defendant Raul Ramirez for summary judgment dismissing the complaint with respect to all plaintiffs except the plaintiff Marie Mondesir, and denied the cross motion for summary judgment in their favor.
Ordered that the order is affirmed, with costs to the respondent Raul Ramirez.
The record supports the Supreme Court’s determination that the affirmations of the appellants’ physicians consisted of conclusory allegations based on subjective complaints of pain. The mere repetition of the word "permanent” in the affidavits of a plaintiff or a treating physician does not suffice to establish serious injury within the meaning of Insurance Law § 5102 (d). Summary judgment should be granted to the defendant where a plaintiff’s evidence is limited to conclusory assertions tailored to meet statutory requirements (see, Lopez v Senatore, 65 NY2d 1017, 1019).
Under the circumstances, the appellants failed to raise a triable issue of fact on the crucial issue of "serious injury” and the granting of the defendant Ramirez’s motion for summary judgment dismissing the complaint with respect to them was proper (see, Scheer v Koubek, 70 NY2d 678; Reid v Spivack, 160 AD2d 859).
We have considered the remaining contentions and find them to be without merit. Kunzeman J. P., Balletta, Miller and O’Brien, JJ., concur.